In a proceeding pursuant to article 78 of the CPLR in the nature of mandamus to compel (1) the Board of Elections of .the County of Nassau to furnish a certificate of election to petitioner certifying him as the regularly elected Committeeman of the Democratic Party, 16th Election District, 11th Assembly 'District, Town of Hempstead, and (2) the Nassau County Democratic Committee to designate him as such regularly elected Committeeman, said Board of Elections and said Democratic Committee appeal from a judgment of the Supreme Court, Nassau County, entered August 28, 1969, which granted the application. Judgment affirmed, without costs. In our opinion the challenge to petitioner’s enrollment subsequent to his election and nomination on Primary Day was untimely (Matter of Reich v. Bosco, 21 Misc 2d 973, 977, affd. 9 A D 2d 919; Matter of Buechel v. Bosco, 9 A D 2d 916). Beldoek, P. J., Christ, Rabin, Hopkins and Brennan, JJ., concur.